DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 21 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 22 of copending Application No. 16/983,383  (reference application).
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
As discussed more fully below in an alternative non-statutory double patenting interpretation, the copending claim 22 recites the same method as instant claim 21.  While instant claim 21 incorporates structure from instant claim 1 regarding inlet, outlet, and flow path, such structures may 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 16/983,383 (reference application).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim recites a method including filtering a liquid through filters consistent with instant claim 1 (and the method is itself consistent with instant claim 21).  While the reference claim does not explicitly recite an inlet and outlet portion or flow path, such structures are necessary for performing filtration and so may be considered inherent limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-20 and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 16/983,383 in view of the prior art (see art rejections below).
As discussed below, features of the instant dependent claims would have been obvious to one of ordinary skill in the art over a system or method consistent with the copending claim 22, e.g. provision of additional filters upstream or downstream with appropriate pore sizes, methods including washing steps and distillation steps, and the like, for the reasons discussed below. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/933,422 (reference application).

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 12-13, 15-16, 18, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ogiwara et al (JP 2016-073922 A) or, in the alternative, under 35 U.S.C. 103 as obvious over the combination of Ogiwara et al and Aamer et al (US PGPub 2016/0288059 A1).
	A machine translation of Ogiwara is provided with this action.
With respect to claim 1, Ogiwara teaches a system and method for filtering organic solvents for e.g. resist applications, including multiple filters in suitable structure and in fluid communication with suitable flow path [Abs].  One of the filters may include a fluororesin, the two filters are preferably different materials [pg. 2, lines 16-21], and the fluororesin is preferably modified to have a surface with an acid group [pg. 2 lines 23-24].  Given the broadest reasonable interpretation, this may be considered a coating with a hydrophilic group i.e. at least the surface layer being a modified fluororesin.  In such an 
Alternatively, if this is not considered sufficient disclosure of a coating with a hydrophilic group, Aamer teaches hydrophilically modified fluoropolymer supports [Abs] with coatings [0003] which provide benefits e.g. the strength and chemical resistance of the fluororesin combined with the hydrophilic application specificity of the coating [0001] which materials are suitable for filtration applications [Abs] including metal removal, photoresist filtering, and the like [0066].  The process of coating is designed to ensure that the stability of the support is not compromised and which provides a stable functionality [0002].  The materials may be provided in suitable filtration structures including housings with inlet and outlet and the like e.g. for dead-end or crossflow applications [0068-0069].  Aamer is silent to the use of a second filter of a different kind in a connected system.
It would have been obvious to one of ordinary skill in the art to modify Ogiwara’s taught system to employ a membrane with a specific coating as in Aamer because Aamer teaches that this provides good functionality without compromising the stability of the support or of the functional layer.  Similarly, it would have been obvious to one of ordinary skill in the art to modify Aamer’s taught membranes to include them in systems which provide at least one additional type of filter because Aamer teaches that two separate filters are preferably employed for useful applications such as organic solvent filtration, e.g. to provide separate particle removal as in Ogiwara.  In either case, the claimed invention would have been obvious to one of ordinary skill in the art.
With respect to claim 10, 12, and 13, Ogiwara teaches that the system may include the aforementioned fluororesin filter as an ion removal filter (4), and a second filter (5) can be provided downstream with particle removal diameter of 20 nm or less [pg. 3, first paragraph; Fig. 1], and that these may be formed from polyamide (nylon), PE, PP, PS, and the like [pg. 3, line 8].
With respect to claims 15 and 16, Ogiwara teaches a return flow path which returns fluid from a downstream side of the filters to an upstream side of the filters, as a loop [Figs. 1-2], including a tank (2) in series with the filters.
With respect to claim 18, see MPEP 2115; the material worked upon by a device is not accorded patentable weight.  Regardless, Ogiwara clearly contemplates treatment of resist solution and the like.
With respect to claims 21 and 24, as above Ogiwara teaches the system is employed for filtering liquid e.g. organic solvent.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ogiwara et al and Aamer.
With respect to claim 2, Ogiwara is silent to the use of a polyoxyalkylene group as a component of the coating, but as best understood, the coatings taught by Aamer include hydrophilic polyoxyalkylene groups [Abs] i.e. as triethylene glycol in the NTEG block.
With respect to claim 14, as above Aamer teaches improvements to filter materials by coating with resins containing hydrophilic groups i.e. to enhance the fluororesin without compromising its strengths.  Providing such a material for the downstream filter or filters taught by Ogiwara would have been obvious to one of ordinary skill in the art for the same reasons e.g. as discussed in the alternative rejection grounds for claim 1.
Claims 3-5, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al (or the combination of Ogiwara et al and Aamer) in view of Ly et al (US PGPub 2015/0144557 A1).
With respect to claim 3, Ogiwara teaches as above but is silent to an upstream filter.  Examiner notes that whether a filter is upstream or downstream may be considered the intended use of the claimed device (i.e. the intended direction of flow) such that the claim limitations may not distinguish over the structure taught by Ogiwara.

With respect to claim 4, as above Ly teaches providing larger pores on the upstream filter.
With respect to claim 5, optimization of pore size would have been an obvious engineering choice for one of ordinary skill in the art.  Regardless, because Ogiwara already teaches downstream filters for removal of about 20 nm particles, providing larger pores on the upstream filter would have been obvious.  Further, Ly suggests a pore size range of 1-25 nm for the ion exchange membrane [0012], such that larger pores i.e. potentially larger than 25 nm for the upstream membrane would have been obvious to one of ordinary skill in the art.
With respect to claim 8, at minimum, the materials for the membranes would be different because at least Ly teaches employing different surface modifications for the membranes.  Further, as above, Ogiwara teaches employing different materials for the ion exchange membrane and for other membranes in the system.  Finally, Aamer teaches that the membranes employed with e.g. hydrophilic coatings can be various fluororesins including PVDF, and Ly suggests PTFE for the microporous membranes.  As such, the use of different materials for the membranes would have been obvious to one of ordinary skill in the art.
With respect to claim 9, as above Ogiwara teaches a recirculation loop which represents a return flow path as claimed.
With respect to claim 11, as above Ogiwara already teaches that a downstream filter of about 20 nm may be provided but is silent to the pore size of the ion exchange filter.  It would have been obvious to ensure that the “filter A” i.e. the middle filter is an intermediate pore size, such that the downstream filter may capture materials that pass through “filter A” according to the same principles taught by Ly.  Additionally, Ly suggests a range of pore sizes for the ion exchange filter of 1-25 nm, which at least suggests it may have pores larger than 20 nm and may render the claimed size obvious.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al (or the combination of Ogiwara et al and Aamer) in view of Ly et al, further in view of Raman (US PGPub 2009/0039019 A1).
Ogiwara and the rest teach as above, but are silent to providing an upstream filter with a resin having an ion exchange group such as an acid or base group or the like.
However, Raman teaches articles that can contain membranes with ion exchange resins including two or more types of resins [Abs] e.g. for removal of metal in photoresist [0002] and provides embodiments in which separate membranes are provided with separate ion exchange groups [0027] and this allows for e.g. the use of both cation exchange and anion exchange functionalities [0008].  At least one of the resins may include e.g. acid groups or suitable cationically charge groups e.g. for cation exchange or anion exchange, respectively [0051-0052] such that the use of e.g. acid or base groups at minimum would have been obvious.
As such, it would have been obvious to one of ordinary skill in the art to modify the system of Ogiwara (or the combined system of Ogiwara and Aamer) to feature an upstream membrane with a suitable ion exchange resin because, as in Raman, it may be useful to provide multiple ion exchange membranes in series, to allow for different resins with different materials in an overall purification process.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al (or the combination of Ogiwara et al and Aamer) in view of Hada et al (US PGPub 2006/0014098 A1).
Ogiwara teaches as above, but is silent to a filter upstream of the tank with a pore size greater than about 20 nm.  However, given the broadest reasonable interpretation, the filters (5) e.g. (5A) or (5B) upstream of the tank in Ogiwara’s taught loop, which may have pore sizes of about 20 nm, may satisfy the claim requirements (given that multiple filters are provided, one may satisfy the requirements for “filter B” while another satisfies the requirements for “filter C”).
Regardless, Hada teaches process for producing photoresist composition [Abs] and teaches that it may be beneficial to provide multiple filtration steps before various tanks [0075], including with filters over 20 nm (e.g. about 0.2 or 0.1 or 0.04 µm), to improve the stability of the composition [0039, 0087-0090].
It would have been obvious to one of ordinary skill in the art to provide multiple tanks with multiple filtration steps e.g. to store liquid both before and after filtration, including before and after coarser filtration steps, in Ogiwara’s taught system to improve the stability of the product as suggested by Hada.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al (or the combination of Ogiwara et al and Aamer) in view of Kagiyama et al (US 4,788,043) and/or Clark et al (US 5,242,468).
Ogiwara teaches as above, and teaches that distillation is known in the art for purification but may not be able to remove e.g. all metal particles [pg. 2 lines 36-44] and is silent to the use of filtration in combination with distillation.
However, Kagiyama teaches processes for semiconductor washing and organic solvent purification [Abs] and teaches that the organic solvent cleaning may preferably include distillation, and further that the output (7) or a pervaporation step or the output (14) of a distillation step may 
It would have been obvious to one of ordinary skill in the art to modify the system taught by Ogiwara (or the combined system of Ogiwara and Aamer) to include an upstream distillation step, because Ogiwara already recognizes the utility of distillation in the field, and Kagiyama and Clark teach particular benefits associated with distillation (i.e. removal of certain organic contaminants, or allowing for at least some treatment to occur in the gas phase) and both suggest the combination of distillation with filtration to produce high purity liquids in appropriate processes e.g. with organic solvents.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al (or the combination of Ogiwara et al and Aamer) in view of Kagiyama et al and/or Clark et al, further in view of Ji et al (US PGPub 2007/0265478 A1).
Ogiwara and the rest teach as above, but are silent to the specific use of at least two distillation columns or the like in series.
However, Ji teaches systems for preparation of solvent in an etching process [Abs] which involves in various steps filtration and distillation to produce the high purity material, and teaches that at least two distillation columns may be used and that they may be operated under different conditions; a first distillation tower is operated to remove low-boiling point organics, and the second tower is operated to remove high-boiling point organics [0056].
.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al (or the combination of Ogiwara et al and Aamer) in view of Sakamoto et al (US PGPub 2014/0131278 A1).
Ogiwara teaches as above but is silent to washing of the filter (or other liquid contact areas) before liquid treatment.
However, Sakamoto teaches filter system conditioning [Abs] and teaches that, for systems employed in high-purity operations e.g. chemical purification in semiconductor industry, it is desirable to ensure that the filters themselves do not introduce any contaminants into the chemicals [0001-0002], and teaches washing with a suitable purging liquid which is compatible with the overall process.
It would have been obvious to one of ordinary skill in the art to modify the system taught by Ogiwara (or the combined system of Ogiwara and Aamer) to feature a washing step to wash the filters and other liquid contact areas because, as in Sakamoto, this reduces the risk that such elements will introduce contaminants into the chemical being purified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777